DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to regarding the following:
The drawings are objected to under 37 CFR 1.83(a) for failing to show every feature of the invention specified in the claims.  Therefore, the convex portion of the touch bar recited in claim 18 must be shown or the feature canceled from the claim.  No new matter should be entered.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 6102 in figure 32. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	The claims are objected to regarding the following informalities: 
	In line 2 of claim 6, it appears that the language “exposes the touch bar exterior of the lifting cover” should be --exposes the touch bar to the exterior of the lifting cover--
	In line 4 of claim 7, “the blocker” should be --the blocking portion--

Allowable Subject Matter
	Claims 1-5 and 9-20 are allowed and claims 6-8 would be allowable after the objections above are resolved.  The closest prior art of record is Jungclaus (US 9,173,520), Emander (US 4,437,497), and Itoh (US 5,596,310).  Junglaus discloses a liquid dispenser with a nozzle (22), a touch bar (6), and a motor (column 5, line 49).  Emander disclose a liquid dispenser with a nozzle (6), a detection sensor (7), and a lifting gear (figure 2).  Itoh teaches a detection sensor with a transmitter (13) and a receiver (4).  Many other references disclose liquid ejecting dispensers with a lifting and lowering dispensing head, including: Talon (US 9,301,640); Oehninger (US 2007/0017376); Hammad (US 2006/0266223); Thorn (US 6,082,246); and Berger (US 9,352,950).  The configuration of claim 1 of the present application including the limitations interrelating the touch bar, lifting cover, and detection sensor, in the context of the present application and all of the other limitations of claim 1, define a configuration which is not anticipated and not obvious from the prior art of record.  

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799